Per Curiam. The State of Arkansas has petitioned this court to grant the respondent, Kenneth Strawbridge, a belated appeal and to appoint counsel to represent him for the appeal. The State shows this court that on July 20, 1999, United States Magistrate Judge John F. Forster, Jr., held that respondent was denied his first appeal of right and that a writ of habeas corpus would be granted unless counsel was appointed to represent him on appeal within ninety days and a belated appeal was granted.  We grant Mr. Strawbridge a belated appeal and appoint Robert R. White, Esq., to represent the respondent in this appeal.